In an action to recover damages for personal injuries sustained by plaintiff, a patient in defendants’ hospital, when she allegedly fell out of bed because of defendants’ negligence in failing to place sideboards thereon, defendants appeal from a judgment of the Supreme Court, Kings County, entered November 27, 1961 on the verdict of a jury in plaintiff’s favor, after trial. Judgment reversed, on the law and a new trial granted, with costs to abide the event. In our opinion prejudicial error was committed in the receipt, over defendants’ objection, of evidence that immediately after the accident sideboards were placed on plaintiff’s bed. The necessity for such siderails was one of the principal questions in issue; and the testimony as to the subsequent change of conditions was inadmissible as proof of defendants’ negligence in not having taken the precautions prior to the accident (cf. Corcoran v. Village of Peekskill, 108 N. Y. 151; Hadges v. New York R. T. Corp., 259 App. Div. 154; Danielson v. City of New York, 283 App. Div. 1019). The evidence was not admissible as part of the res gestae (cf. Waldele v. New York Cent. & Hudson Riv. R. R. Co., 95 N. Y. 274, 278); nor did it serve to contradict or rebut any testimony as to conditions existing at the time of the accident (cf. Bush v. Delaware, Lackawanna & Western R. R. Co., 166 N. Y. 210, 216). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.